DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150216322 A1 to Longenecker.
	Re Claim 2, Longenecker teaches:
A foldable bassinet (at least [Title] “collapsible frame for a bassinet”) comprising: 
an upper bassinet frame (at least Fig. 2 and [0029] “foldable accessory frame 30”); a pair of leg structures opposite to each other, each leg structure having an upper tower portion (at least Fig. 2 and [0030] “first and second end members 35, 36”.), the upper bassinet frame being disposed into the upper tower portion of each leg structure to make each leg structure rotatable relative to the upper bassinet frame between a supporting position (at least Fig. 2 and [0030] “ends of the upper frame rails 32, 33 are connected to first and second end members 35, 36 in a manner that allows pivotal movement therebetween about first and second upper pivot axes 201, 202 that are aligned transversely to longitudinal axis 200”.) and a folding position wherein the leg structures are folded inwardly relative to the upper bassinet frame (at least Fig. 4); 
a locking device secured to a portion of the upper bassinet frame that is disposed within the upper tower portion of each leg structure, the locking device arranged for movement from a locked position to prevent rotation of each leg structure relative to the upper bassinet frame to an unlocked position to enable rotation of each leg structure relative to the upper bassinet frame (at least Fig. 3 and [0036] “Locking provisions such as detents or snap locks may also be incorporated to retain the pivoting connections 355, 356, 365, 366 in preferred positions corresponding to the collapsed and deployed positions to further in inhibit unintentional movement of the accessory frame whether collapsed for stowage or deployed for use”.); and, 
a receiving area formed on a bottom of the upper tower portion of each leg structure for detachably engaging with a top rail of a playard to mount the foldable bassinet on the playard (at least Fig. 5 and [0034] “saddle-like receiver structures 41, 42 are provided on the lower edges of each of the first and second ends 35, 36 and aligned to engage the playard upper side rails when the foldable frame is operably installed atop the playard”.).
Re Claim 11, Longenecker teaches:
The foldable bassinet of claim 2, wherein each leg structure comprises a lower ledge portion and the foldable bassinet further comprises a bottom board captured between and contacting the two lower ledge portions to retain each leg structure in the supporting position and to define a containing space cooperatively with the upper bassinet frame and the leg structures, the bottom board suspended by the lower ledge portions therebetween, the bottom board being detachable from the lower ledge portions (at least Fig. 7 and [0033] “a support panel 50 disposed upwardly adjacent to the lower frame rails 37, 38 to provide a stable bottom or floor for the accessory frame. The support panel may be easily removable for stowage or, by limiting the length of the support panel to a length less than the collapsed length L2 of the lower frame rails 37, 38, the support panel may remain in position as the accessory frame is collapsed”.).
Re Claim 12, Longenecker teaches:
The foldable bassinet of claim 11, wherein when the bottom board is detached from the two lower ledge portions, the leg structures are rotatable from the supporting position to the folding position to be folded inwardly relative to the upper bassinet frame (at least Fig. 7 and [0033] “The support panel may be easily removable for stowage or, by limiting the length of the support panel to a length less than the collapsed length L2 of the lower frame rails 37, 38, the support panel may remain in position as the accessory frame is collapsed”.).
Re Claim 13, Longenecker teaches:
The foldable bassinet of claim 11, wherein the bottom board is formed of a rigid material (at least Fig. 7 and [0033] “a stable bottom or floor for the accessory frame”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Longenecker in view of US 20150047122 A1 to Ingram.
Re Claim 3, Longenecker teaches:
	The foldable bassinet of claim 2 (detailed with respect to claim 2). 
Longenecker does not explicitly teach:
wherein the locking device includes a bushing and a locking hub, the bushing secured to the upper bassinet frame within the upper tower portion and having at least one protrusion formed thereon, the locking hub concentrically located and transversely movable on the bushing to be transversely movable within the upper tower portion and including an engagement channel formed therein for engaging with the at least one protrusion; 
wherein when the locking device is in the locked position, the at least one protrusion of the bushing is engaged with the engagement channel of the locking hub to prevent rotation of the leg structure relative to the upper bassinet frame; and, 
wherein when the locking device is in the unlocked position, the at least one protrusion of the bushing is disengaged from the engagement channel of the locking hub to enable rotation of the leg structure relative to the upper bassinet frame.
However, Ingram teaches:
wherein the locking device includes a bushing and a locking hub (at least Figs. 12-16), the bushing secured to the upper bassinet frame within the upper tower portion and having at least one protrusion formed thereon, the locking hub concentrically located and transversely movable on the bushing to be transversely movable within the upper tower portion and including an engagement channel formed therein for engaging with the at least one protrusion (at least Figs. 8-12 and [0050] “the segment portion 159 can push the locking part 176 in rotation until the flange 176B engages with the retaining rib 184 and the C-shaped portion 176A of the locking part 176 engages the segment portion 159”.); 
wherein when the locking device is in the locked position, the at least one protrusion of the bushing is engaged with the engagement channel of the locking hub to prevent rotation of the leg structure relative to the upper bassinet frame (at least Figs. 8-12 and [0050] “The engagement of the flange 176B with the retaining rib 184 can hold the locking part 176 in the position corresponding to the locking state, and the locking part 176 in the locking state can wrap around the segment portion 159 and extend below the corresponding segment (e.g., each of segments 126 and 136) to retain the positioning region 154 in the saddle portion 178”.); and, 
wherein when the locking device is in the unlocked position, the at least one protrusion of the bushing is disengaged from the engagement channel of the locking hub to enable rotation of the leg structure relative to the upper bassinet frame (at least [0052] “the positioning region 154 can push the locking part 176 to rotate to the unlocking position and can move outside the saddle portion 178 of the housing 174”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable bassinet taught by Longenecker with the locking device taught by Ingram because both are directed towards the same field of endeavor of bassinets and doing so involves the use of a known technique (providing a locking device taught by Ingram) with a known device (bassinet taught by Longenecker) with predictable results. A person having ordinary skill would have been motivated to do so because it facilitates “being installed on the infant playpen 100 with the housing 174 on the side 150A being locked with the positioning region 154 on the segment 126 of the upper side rail assembly 112A, and the housing 174 on the side 150B being locked with the positioning region 154 on the segment 136 of the upper side rail assembly” (Ingram [0050]).
Re Claim 4, the combination of Longenecker and Ingram teaches:
The foldable bassinet of claim 3 (detailed with respect to claim 3). 
Ingram further teaches:
further comprising a spring positioned between the locking hub and the upper tower portion for biasing the at least one protrusion for engagement with the engagement channel (at least Fig. 13 element 192).

Re Claim 5, the combination of Longenecker and Ingram teaches:
The foldable bassinet of claim 3 (detailed with respect to claim 3). 
Ingram further teaches:
wherein a buttonhole is formed on the upper tower portion, the locking hub further comprising a release button corresponding to the button hole (at least Figs. 13-14 and [0053] “a release button 190”.); 
wherein when the locking device is in the locked position, the release button passes through the button hole to be touchable on the upper tower portion; wherein, when the release button is pressed, the at least one protrusion of the bushing is disengaged from the engagement channel of the locking hub (at least Figs. 13-15 and [0054] “the portion 190A of the release button 190 can be pushed upward, which causes the release button 190 to rotate relative to the housing 174' in a direction that disengages the retaining rib 184 from the flange 176B of the locking part 176”.).
Re Claim 6, the combination of Longenecker and Ingram teaches:
The foldable bassinet of claim 3 (detailed with respect to claim 3). 
Longenecker further teaches:
wherein the upper tower portion comprises a supporting body and a cover, each leg structure has a lower ledge portion that extends downward from the supporting body, the supporting body has a bearing formed under the locking hub (at least Figs. 3-7 elements 35 and 36).
Ingram further teaches:
the cover has a riveting pin corresponding to the bearing, and the riveting pin is inserted into the bearing to lock the cover on the supporting body for containing the locking hub and the bushing (at least Fig. 10 elements 176 and 180 and [0048] “the locking part 176 can be arranged in the cavity 186 and can extend in a region between the two protrusions 180A of the coupling structure 180. Furthermore, each of the protrusions 180A can have a through hole 180B, and the locking part 176 can have shaft portions 176C protruding from opposite sides that are pivotally connected with the through holes 180B”.).
Re Claim 7, the combination of Longenecker and Ingram teaches:
The foldable bassinet of claim 6 (detailed with respect to claim 6). 
Ingram further teaches:
wherein a rib extends downward from the locking hub and has an inclined-surface structure, and when the locking device moves to the unlocked position, the bearing abuts against the inclined-surface structure to prevent the locking hub from moving over the unlocked position (at least Figs. 9-13 and [0048] “each of the protrusions 180A can have a through hole 180B, and the locking part 176 can have shaft portions 176C protruding from opposite sides that are pivotally connected with the through holes 180B. The locking part 176 can have a C-shaped portion 176A, and a flange 176B protruding at a rear of the C-shaped portion 176A. The locking part 176 can rotate relative to the housing 174 between an unlocking position in which the flange 176B is disengaged from the retaining rib 184, and a locking position in which the flange 176B is engaged with the retaining rib 184 of the housing 174”.).
Re Claim 8, Longenecker teaches:
The foldable bassinet of claim 2 (detailed with respect to claim 2). 
Longenecker does not explicitly teach:
wherein the locking device includes a latch block, the latch block being slidably disposed within the upper tower portion and having at least one protrusion, the upper bassinet frame having a latching stud corresponding to the at least one protrusion; 
wherein when the locking device is moved to the locked position, the latch block slides to align the at least one protrusion with the latching stud, wherein the at least one protrusion abuts against the latching stud to prevent rotation of the leg structure relative to the upper bassinet frame; and, 
wherein when the locking device is moved to the unlocked position, the latch block slides to misalign the at least one protrusion with the latching stud to enable rotation of the leg structure relative to the upper bassinet frame.
However, Ingram teaches:
wherein the locking device includes a latch block, the latch block being slidably disposed within the upper tower portion and having at least one protrusion (at least Fig. 13 element 184), the upper bassinet frame having a latching stud corresponding to the at least one protrusion (at least Fig. 13 element 176B); 
wherein when the locking device is moved to the locked position, the latch block slides to align the at least one protrusion with the latching stud, wherein the at least one protrusion abuts against the latching stud to prevent rotation of the leg structure relative to the upper bassinet frame; and, wherein when the locking device is moved to the unlocked position, the latch block slides to misalign the at least one protrusion with the latching stud to enable rotation of the leg structure relative to the upper bassinet frame (at least Figs. 13-14 and [0048] “The locking part 176 can rotate relative to the housing 174 between an unlocking position in which the flange 176B is disengaged from the retaining rib 184, and a locking position in which the flange 176B is engaged with the retaining rib 184 of the housing 174”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foldable bassinet taught by Longenecker with the locking device taught by Ingram because both are directed towards the same field of endeavor of bassinets and doing so involves the use of a known technique (providing a locking device taught by Ingram) with a known device (bassinet taught by Longenecker) with predictable results. A person having ordinary skill would have been motivated to do so because it facilitates “being installed on the infant playpen 100 with the housing 174 on the side 150A being locked with the positioning region 154 on the segment 126 of the upper side rail assembly 112A, and the housing 174 on the side 150B being locked with the positioning region 154 on the segment 136 of the upper side rail assembly” (Ingram [0050]).
Re Claim 9, the combination of Longenecker and Ingram teaches:
The foldable bassinet of claim 8 (detailed with respect to claim 8). 
Longenecker further teaches:
wherein the upper tower portion comprises a supporting body and a cover, each leg structure has a lower ledge portion that extends downward from the supporting body, the cover is connected to the supporting body for containing the latch block, and an opening is formed on the cover for exposing the latch block (at least Figs. 3-7 elements 35 and 36). 
Re Claim 10, the combination of Longenecker and Ingram teaches:
The foldable bassinet of claim 8 (detailed with respect to claim 8). 
Ingram further teaches:
further comprising a spring connected to the latch block and the upper tower portion for biasing the latch block to align the at least one protrusion with the latch stud (at least Fig. 13 element 192).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673